DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 1 recites the limitation "one of the plurality of robot machines… connected to a power source".  Claim 7 recites “wherein each of the robot machines includes a solar panel and a battery recharged by the solar panel and providing power”. Claim 8 also recites “wherein the power source of the first one of the plurality of robot machines is a respective one of the solar panels and the batteries”. Therefore, it is unclear if the additional elements of a solar panel and a battery “providing power” is the “power source” recited in claim 1, or if these are in addition to the recited “power source” in claim 1. Claim 8 indicates that it may be. Therefore, there is insufficient antecedent basis for the limitations in claims 7-8, and these claims 7-8 are also deemed indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (US20130269625)(hereinafter “Van Den Berg US20130269625”) in view of Spooner (US20020092481)(hereinafter “Spooner”).
	With respect to claim 1, 
	 Van Den Berg US20130269625 discloses:
A system of autonomously and automatically moving robot machines : (Van Den Berg US20130269625 ¶10 “An object of the invention is to provide an assembly for and/or a method of grazing which can be autonomous to a great extent and/or which can be performed autonomously to a great extent.”;  Van Den Berg US20130269625 Fig. 1, 3a, 3b, 3c;  Van Den Berg US20130269625 ¶26 “wherein the holders comprise a number of self-propelled first vehicles”;  Van Den Berg US20130269625 ¶43 “in this example three, self-propelled holders 3a, 3b, 3c”;  Van Den Berg US20130269625 ¶51 “For remote control from the control unit… a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”)
connected together to form a fence enclosure to contain grazing animals therewithin, comprising: (Van Den Berg US20130269625 ¶34 “a method of pasturing grazing land with dairy cattle, wherein a grazing area is enclosed by means of an assembly according to the invention”;  Van Den Berg US20130269625 ¶36 “If all the holders are self-propelled, they can all be activated for displacement together with the cattle which is enclosed by the assembly”;  Van Den Berg US20130269625 Fig. 1)
a plurality of robot machines, each including: (Van Den Berg US20130269625 ¶10 “An object of the invention is to provide an assembly for and/or a method of grazing which can be autonomous to a great extent and/or which can be performed autonomously to a great extent.”;  Van Den Berg US20130269625 Fig. 1, 3a, 3b, 3c;  Van Den Berg US20130269625 ¶26 “wherein the holders comprise a number of self-propelled first vehicles”;  Van Den Berg US20130269625 ¶43 “in this example three, self-propelled holders 3a, 3b, 3c”;  Van Den Berg US20130269625 ¶51 “For remote control from the control unit… a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”)
an electronic controller; ( Van Den Berg US20130269625 ¶51 “For remote control from the control unit 13”)
a motor assembly controlled by the electronic controller; (Van Den Berg US20130269625 ¶51 “For remote control from the control unit… a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”)
 a motorized locomotion assembly powered by the motor assembly to cause the robot machine to move in coordination with others of the robot machines to maintain the fence enclosure from one grazing location to another. ( Van Den Berg US20130269625 ¶33 “an assembly for delimiting a grazing area for cattle, comprising a delimitation which extends around the area and which is formed by a number of delimiting elements, which are successive in the direction of delimitation, and by a number of holders, which are spaced apart in the direction of delimitation, for the successive delimiting elements, wherein all the holders are self-propelled. Owing to this, it is possible to displace the area as a whole, gradually, slowly, attuned to crop consumption, or at larger intervals to a remote location”;  Van Den Berg US20130269625 ¶43 “An assembly 1 according to the invention encloses a grazing area 101 for cattle V. For this purpose, the assembly 1 comprises a holder which is implemented as a self-propelled milking station 2 and, in this example three, self-propelled holders 3a, 3b, 3c, wires 4a, 4b, 4c, 4d being tensioned between the holders 2 and 3a, 3b, 3c. The holders 2, 3a, 3b, 3c and the wires 4a, 4b, 4c, 4d form a quadrangle”;  Van Den Berg US20130269625 ¶58 “In order to prevent damage of the grazing area and/or problems for the cattle, the control unit may activate the self-propelled holders, including the milking station, and control them to move the assembly to a dryer, for example higher situated area 103 (FIG. 4B). The hygrometers detect the arrival at the drier area. The control unit 13 may be programmed beforehand in such a manner that the self-propelled holder (here 3c), which is the first to detect a sufficiently dry terrain, will continue to drive over a certain distance. Alternatively, the control unit 13 may be programmed in such a manner that the displacement is only completely stopped if all the hygrometers ( on all the holders) measure a sufficiently low moisture content.”)
at least a first one of the plurality of robot machines further including a movable ground
connection to the earth (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
	Van Den Berg US20130269625 fails to explicitly disclose:
Wherein the ground connection is electrically connected to a power source of the first one of the plurality of robot machines.
However, Spooner, from the same field of endeavor, discloses:
Wherein the ground connection is electrically connected to a power source of the first one of the plurality of robot machines. (Spooner ¶22 “Additionally, by leaving the switch 14 open, the conductive wire 10 may include alternating positive and negative charges by allowing wire 16 to receive a positive charge from the power source 12 while grounding wire 18 to provide a ground wire. The alternating positive and negative wires 16 and 18 may be beneficial where sufficient ground is not possible such as on concrete, asphalt, or other types of pavement or dry soil. By grounding wire 18”)	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the ground connection electrically connected to a power source, as taught by Spooner, with the system of Van Den Berg US20130269625, in order to give an electric shock to an animal so that the animal cannot trespass outside the gate (Spooner ¶22 “By grounding wire 18, an animal will not be required to be grounded off of the mat. Instead, the trespassing animal will complete the circuit between wire 16 and 18 and receive an electric shock”).

	With respect to claim 2,
	Van Den Berg US20130269625 in view of Spooner discloses:
each of the robot machines including a wireless transceiver such that the electronic controller is configured to communicate with a remote wireless transceiver so that the plurality of robot machines mutually coordinates their respective movements to move synchronously to different grazing locations on an area of land and collectively arrange themselves autonomously to form new fence enclosures having the same or a different configuration. ( Van Den Berg US20130269625 ¶51 “For remote control from the control unit 13 the wire 4a, etcetera may also be provided with an appropriate conductor, or a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”;  Van Den Berg US20130269625 ¶57 “the control unit may activate the self-propelled holders, including the milking station, and control them ( arrows K, L, M, N) in order to move the entire assembly to a remote area, see for example FIG. 4B, which has another position relative to reference point 102.”;  Van Den Berg US20130269625 ¶58 “, the control unit may activate the self-propelled holders, including the milking station, and control them to move the assembly to a dryer, for example higher situated area 103 (FIG. 4B).”; Fig. 4A shows the assembly in a first location with “higher situated area 103” outside of the assembly, Fig. 4B shows the assembly moved onto “higher situated area 103” after some time.)

With respect to claim 3,
Van Den Berg US20130269625 in view of Spooner discloses:
wherein the remote wireless transceiver is a wireless transceiver of
one of the robot machines or a remote controller device. ( Van Den Berg US20130269625 ¶51 “For remote control from the control unit 13 the wire 4a, etcetera may also be provided with an appropriate conductor, or a transmitter/receiver 33”)

	With respect to claim 4,
Van Den Berg US20130269625 in view of Spooner discloses:
the remote controller device being configured to communicate a perimeter shape of the configuration of the fence enclosure. (Van Den Berg US20130269625 ¶14 “The milking station thus constitutes part of a dynamic delimitation, whose location and shape can be changed.”; Van Den Berg US20130269625 ¶55 “However, one or more self-propelled wire holders 3a, 3b, 3c may be provided with a reel for the wire 4a, etcetera, and with a fixed fastening for the end of the wire in the next side of the quadrangle. Alternatively, a wire holder 3 may be provided with two or more reels, one for each wire. For each reel there will be provided a drive on the wire holder, and, if desired, gauges for the length of wire hauled in or let out. The data thereof can be transmitted to the control unit 13 via the transmitter 33 and the receiver 35.”; Van Den Berg US20130269625 ¶60 “This dynamic, interactive management may also take place by means of the arrangement of FIG. 1. For the arrangements of FIGS. 1 and 4A, the control unit may also be set by default to displace the grazing area, together with cattle present therein, gradually, continuously or stepwise, at least one or more of the wires 4a-d, in order regularly to make fresh grass land available.”; Van Den Berg US20130269625 ¶61 “If the choice is made to have the cattle stay first in the one sub-grazing-area 101a and to admit them to the other sub-grazing-area 101 b only after the former one has been consumed, the control unit may be programmed to activate the wire holder 3a and to control same (arrow K, FIG. 4C) to reduce the sub-grazing-area 101a after it has been detected that the sub-grazing-area 1 Ola has been consumed.” Therefore, we can see how changing wire holder positions can change the shape of the enclosure (i.e Van Den Berg US20130269625, Figs. 4A-4D)

	With respect to claim 5,
	Van Den Berg US20130269625 in view of Spooner discloses:
wherein the remote controller device is configured to determine a duration of time within which the area of land is to be grazed by the grazing animals (Van Den Berg US20130269625 ¶63 “It is also possible to let the sub-grazing-areas 101a, 101b for some time unchanged and to have the cattle V, for example after a stay of 24 hours, pass from the one subgrazing-area to the other and vice versa”;  Van Den Berg US20130269625 ¶60 “This dynamic, interactive management may also take place by means of the arrangement of FIG. 1. For the arrangements of FIGS. 1 and 4A, the control unit may also be set by default to displace the grazing area, together with cattle present therein, gradually, continuously or stepwise, at least one or more of the wires 4a-d, in order regularly to make fresh grass land available.”)
and to determine a path ( Van Den Berg US20130269625 ¶58 “the control unit may activate the self-propelled holders, including the milking station, and control them to move the assembly to a dryer, for example higher situated area 103 (FIG. 4B).”;  Van Den Berg US20130269625 ¶59 “On the basis of the measured data from the wire angle gauges, the wire length gauges and/or the position gauges, the control unit can follow the exact relative and absolute positions of the holders”)
and a movement timing of each of the robot machines to carry out rotational grazing of the area of land (Van Den Berg US20130269625 ¶56 “However, in this case the wire 4e is used, which directly connects the milking station 2 to the wire holder 3b. As a result, the grazing area 101 is divided into two sub-grazing-areas 101a,101b. The cattle V can move via the milking station, passage 8, from the one sub-grazing-area to the other sub-grazing-area, see arrows X1 and X2.”;  Van Den Berg US20130269625 ¶57 “When, for example, it is detected through the aforementioned measurements that the vegetation in the sub-grazing- areas 101a, 101b comes below a particular value stored in the computer of the control unit, the control unit may activate the self-propelled holders, including the milking station, and control them ( arrows K, L, M, N) in order to move the entire assembly to a remote area,”)

With respect to claim 6,
Van Den Berg US20130269625 in view of Spooner discloses:
wherein the configuration includes topographical elevation information of the area of land. ( Van Den Berg US20130269625 ¶53 “The frame 30 may additionally-or alternatively be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”;  Van Den Berg US20130269625 ¶58 “The same action may be taken if it results from the aforementioned measurements that… the ground is so high… the control unit may activate the self-propelled holders, including the milking station, and control them to move the assembly to a dryer, for example higher situated area 103”)

	With respect to claim 7,
	Van Den Berg US20130269625 in view of Spooner discloses:
wherein each of the robot machines includes a solar panel and a battery recharged by the solar panel and providing power for the motor assembly, the electronic controller, (Van Den Berg US20130269625 ¶44 “The frame 5 comprises a construction 20 on which are disposed an energy supply 9, such as an accumulator or a generator, a concentrate storage container 10… Photovoltaic panels (not shown) may also be disposed on the construction 20, for energy supply.”;  Van Den Berg US20130269625 ¶51 “The self-propelled wire holders 3a, etcetera may also be provided with PV panels for self-feeding, and/or chargeable accumulators. For remote control from the control unit 13 the wire 4a, etcetera may also be provided with an appropriate conductor, or a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a, 31b.”;  Van Den Berg US20130269625 ¶49 “delimitation wires (electrified wire) 4a, 4d, 4e can be wound and unwound, driven by motors (not shown) which are controlled by the control unit.”)
and an electric wire loop of the fence enclosure. (Van Den Berg US20130269625  ¶50 “If the wires 4a, 4b, 4c, 4d have ends, they may be connected with one end, in the case of the aforementioned reel, if desired via a revolving contact, to a contact point in the respective wire holder, for the feeding of  that wire holder. The beginning of the wire which runs to the next wire holder is electrically connected to that contact point for feeding the next wire holder(s), etcetera.”; Van Den Berg US20130269625 ¶49 “delimitation wires (electrified wire))

With respect to claim 8,
Van Den Berg US20130269625 in view of Spooner discloses:
	wherein the power source of the first one of the plurality of robot machines is a respective one of the solar panels and the batteries1. (Van Den Berg US20130269625 ¶51 “The self-propelled wire holders 3a, etcetera may also be provided with PV panels for self-feeding, and/or chargeable accumulators.”)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Choi (KR20150126126A1)(hereinafter “Choi”)(for claim mapping please see attached “translation_of_KR 20150126126A1”).
	With respect to claim 9,
Van Den Berg US20130269625 in view of Spooner discloses:
A movable ground connection (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
Van Den Berg US20130269625 in view of Spooner fails to explicitly disclose:
wherein the movable ground connection is achieved via spiked wheels of the first one of the plurality of robot machines
However, Choi, from the same field of endeavor, discloses:
wherein the movable ground connection is achieved via spiked wheels of the first one of the plurality of robot machines. (Choi ¶9 “when the vehicle meets a snowy road or the road surface… a plurality of spikes made of a shape memory alloy protrude to the surface of the tire when it reaches a certain temperature or more by heating the hot wire.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the spiked wheel ground connection of Choi with the system of Van Den Berg US20130269625 in view of Spooner, in order to “prevent the vehicle from sliding” (Choi ¶9), thus improving traction.

	With respect to claim 10,
Van Den Berg US20130269625 in view of Spooner, further in view of Choi discloses:
wherein the first one of the plurality of robot machines wherein the
spiked wheels maintain the ground connection while the first one of the plurality of robot machines moving. (Choi ¶6 “when a vehicle meets a snowy road or a road surface is frozen while driving, a plurality of spikes made of a shape memory alloy protrude from the surface of the tire at a certain temperature or higher”)

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Van Den Berg US20100077960 (US20100077960)(hereinafter “Van Den Berg US20100077960”)
With respect to claim 11,
Van Den Berg US20130269625 in view of Spooner discloses:
A movable ground connection (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
Van Den Berg US20130269625 in view of Spooner fails to explicitly disclose:
wherein the at least one robot machine in the plurality of robot machines further includes a fence post forming part of a boundary of the fence enclosure
However, Van Den Berg US20100077960, from the same field of endeavor, discloses:
wherein the at least one robot machine in the plurality of robot machines further includes a fence post forming part of a boundary of the fence enclosure. (Van Den Berg US20100077960 ¶64 “Instead of using two vehicles, it is also possible to use one vehicle and a fixed point in the area, for example a post of the fence going around the pasture. When the one vehicle is driving, the distance to the fixed point may change, and the tensioning device will adjust the length of the demarcating elements accordingly.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the robot system which includes a fence post, as taught by Van Den Burg US20100077960, in the system of Van Den Berg US20130269625 in view of Spooner, in order to enclose animals by only using one vehicle; thus saving cost. (Van Den Berg US20100077960 ¶64 “Instead of using two vehicles, it is also possible to use one vehicle and a fixed point in the area, for example a post of the fence going around the pasture.”)

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Van Den Berg US20100077960, and further in view of Cowie (US20130221301)(hereinafter “Cowie”).
	With respect to clam 12,
Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960 discloses:
A movable ground connection (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960 fails to explicitly disclose:
wherein the ground post is a retractable ground post.
However, Cowie, from the same field of endeavor, discloses:
wherein the ground post is a retractable ground post. (Cowie ¶23 “retractable post”; Cowie ¶1 “a retractable fence system wherein retractable flexible fence panels are stored in and extend from, posts which themselves telescopically retract down into and extend upwardly from tubes mounted in the ground.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the retractable ground post of Cowie, in the system of Van Den Berg US20130269625 in view of Spooner , further in view of Van Den Berg US20100077960, in order to provide a fence that can be quickly erected, thus saving time. (Cowie ¶3 “Consequently there exists a need to provide a barrier which may be quickly erected around the immediate circumference”)

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Van Den Berg US20100077960, and further in view of Cowie, and further in view of Anderson (US3722861AI)(hereinafter “Anderson”).
	With respect to claim 13,
Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960, and further in view of Cowie discloses:
a retractable ground post. (Cowie ¶23 “retractable post”; Cowie ¶1 “a retractable fence system wherein retractable flexible fence panels are stored in and extend from, posts which themselves telescopically retract down into and extend upwardly from tubes mounted in the ground.”)
Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960, and further in view of Cowie fails to explicitly disclose:
wherein the ground post includes one or more cavities that interface with a gear box of the first one of the plurality of robot machines. 
However, Anderson, from the same field of endeavor, discloses:
wherein the ground post includes one or more cavities that interface with a gear box of the first one of the plurality of robot machines. (Anderson column 2, line 51-56 “5 indicates a post hole borer which can be positioned to the side of the post driver 4 in case it is desired to predrill a hole of a somewhat smaller diameter than the post which is to be driven into the ground, th.is borer being driven by a hydraulic motor 6 but being arranged to be swung out of position when not required”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a ground post including cavities that interface with a gear box of the first one of the plurality of robot machines, as taught by Anderson, with the system of Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960, and further in view of Cowie, in order to for a complete fence to be stabilized, thus improving the strength of the fence enclosure system. (Anderson column 1, lines 37-40 “In this way the complete fence is stabilized in that all posts are maintained in their proper upright position with the wires tensioned along the line of fencing.”)

	With respect to claim 14,
	Van Den Berg US20130269625 in view of Spooner discloses, further in view of Van Den Berg US20100077960, further in view of Cowie, and further in view of Anderson discloses: wherein the ground post extends through holes provided on opposite sides of the gear box. (Anderson Fig. 8, shows post extending through holes on opposite sides of gear box.; Anderson Fig. 7; Anderson column 2, lines 42-44 “FIG. 8 is a perspective view of the post pressing head and post guide which forms the operative post engaging mechanism of FIG. 7.”)

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Zhang (CN106843221B)(hereinafter “Zhang”).
	With respect to claim 15,
	Van Den Berg US20130269625 in view of Spooner discloses: 
a plurality of robot machines (Van Den Berg US20130269625 ¶10 “An object of the invention is to provide an assembly for and/or a method of grazing which can be autonomous to a great extent and/or which can be performed autonomously to a great extent.”;  Van Den Berg US20130269625 Fig. 1, 3a, 3b, 3c;  Van Den Berg US20130269625 ¶26 “wherein the holders comprise a number of self-propelled first vehicles”;  Van Den Berg US20130269625 ¶43 “in this example three, self-propelled holders 3a, 3b, 3c”;  Van Den Berg US20130269625 ¶51 “For remote control from the control unit… a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”)
	Van Den Berg US20130269625 in view of Spooner fails to explicitly disclose: 
wherein the first one of the plurality of robot machines is designated as having a lower move priority compared to the other ones of the plurality of robot machines  
	such that while the other ones of the plurality of robot machines are moving, the first one of the plurality of robot machines is stationary
	However, Zhang, from the same field of endeavor, discloses:
wherein the first one of the plurality of robot machines is designated as having a lower move priority compared to the other ones of the plurality of robot machines  (Zhang page 8 “allocating a priority authority to each agricultural robot… Enabling a plurality of agricultural robots to coordinate and avoid collision and deadlock based on priority authority”
such that while the other ones of the plurality of robot machines are moving, the first one of the plurality of robot machines is stationary. (Zhang Page 4 “The turning cooperative control method of the multi-agricultural robot according to claim 1, wherein the step S3 includes: numbering as RT for any twoj and RTi wherein the RTi is given priority over the RTi High priority of (2); if the RTi is at this timej is turning, the RTi Is turning if RTj And RTii is less than the preset distance, then RTi is parking and waiting; if RTi and RTj is less than a preset distance and RTi has been stopped and RTj - F ═ 7, then RTj is stopping the current reverse motion and is driving forward at time RTj – F = 8”; In other words, the lower priority robots wait, and are stationary, while the higher priority robots move)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement prioritizing one robot over another, wherein the higher priority robot is moving and the lower priority robot is stationary, as taught by Zhang, in the system of Van Den Berg US20130269625 in view of Spooner, in order to enable agricultural robots to avoid collision with one another, thus improving safety (Zhang page 8 “Enabling a plurality of agricultural robots to coordinate and avoid collision and deadlock based on priority authority”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Zhang, and further in view of Liu (US20180167131A1)(hereinafter “Liu”).
With respect to claim 16,
	Van Den Berg US20130269625 in view of Spooner, further in view of Zhang discloses:
	A moving first, higher priority robot, and a lower priority, second one of the plurality of robot machines configured to be stationary (Zhang Page 4 “The turning cooperative control method of the multi-agricultural robot according to claim 1, wherein the step S3 includes: numbering as RT for any twoj and RTi wherein the RTi is given priority over the RTi High priority of (2); if the RTi is at this timej is turning, the RTi Is turning if RTj And RTii is less than the preset distance, then RTi is parking and waiting; if RTi and RTj is less than a preset distance and RTi has been stopped and RTj - F ═ 7, then RTj is stopping the current reverse motion and is driving forward at time RTj – F = 8”;
and provide a ground connection while the first one of the plurality of robot machines moves. (Zhao page 3 “stopping at the ground for waiting”)
	Van Den Berg US20130269625 in view of Spooner, further in view of Zhang fails to explicitly disclose:
However, Liu, from the same field of endeavor, discloses:
wherein the first one of the plurality of robot machines is promoted
to having a higher move priority and a second one of the plurality of robot machines is demoted to having a lower move priority,  (Liu ¶229 “In various embodiments, the control data will instruct one or more UAVs to change their priority level from a first priority level to a second priority level… Priority of a UAV can remain constant or can change during flight based on control data received during flight”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the promotion and demotion of plurality robots, as taught by Liu, in the system of Van Den Berg US20130269625 in view of Spooner, further in view of Zhang, in order to avoid collisions with other robots, thus improving safety (Liu ¶229 “The priority data can also enable a clear interpretation of which UAV has “right-of-way.”” ).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of O’Neill (GB2508211A)(hereinafter “O’Neill”).
With respect to claim 17,
Van Den Berg US20130269625 in view of Spooner discloses:
A movable ground connection (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
	Van Den Berg US20130269625 in view of Spooner fails to explicitly disclose:
wherein the movable ground connection is achieved via a fence
post, the fence post having a metalized spiked end. (GB2508211A O’Neill Page 1 “Ideally metal posts, post spikes or spiked posts may be used, and metal spikes for receiving of wooden posts may be used to provide an anchor point by creating a strong foundation into which the wooden posts may be placed.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the fence post having a metalized spike end, as taught by O’Neill, in the system of Van Den Berg US20130269625 in view of Spooner, in order to improve the strength of system by providing a strong anchor point (O’Neill Page 1 “metal spikes for receiving of wooden posts may be used to provide an anchor point by creating a strong foundation into which the wooden posts may be placed.”).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of O’Neill, and further in view of Diggs (US4078771)(hereinafter “Diggs”).
With respect to claim 18,
	Van Den Berg US20130269625 in view of Spooner, further in view of O’Neill discloses:
wherein the movable ground connection is achieved via a fence post, the fence post having a metalized spiked end. (O’Neill Page 1 “Ideally metal posts, post spikes or spiked posts may be used, and metal spikes for receiving of wooden posts may be used to provide an anchor point by creating a strong foundation into which the wooden posts may be placed.”)
	Van Den Berg US20130269625 in view of Spooner, further in view of O’Neill fails to explicitly disclose:	
wherein the first one of the plurality of robot machines interfaces with the fence post via a connector such that the power source of the first one of the plurality of robot machines is electrically connected to the metalized spiked end of the fence post.
	However, Diggs, from the same field of endeavor, discloses:
	wherein the first one of the plurality of robot machines interfaces with the fence post via a connector such that the power source of the first one of the plurality of robot machines is electrically connected to the metalized spiked end of the fence post. (Diggs column 4, lines 28-42 “It will be noted that skid 8’ of fence B is located directly behind skid 8 of fence A, and that these two skids are interconnected by a towing link 39, e.g. a cable, which extends from skid hitch 38’ of skid 8’ to the rear skid hitch 40 of skid 8. Skids 7 and 7’ are also interconnected in this fashion with a towing link 39. Therefore, when skids 7 and 8 are pulled by a tractor, skids 7’ and 8’ are also caused to be towed by means of the interconnecting links 39, whereby both rolling electric fences A and B roll forward at the same time. This, in effect, creates a moving compound whereby the contained livestock are caused to move forward when fences A and B are moved forward”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the electric connection of fence post to a power source, as taught by Diggs, with the system of Van Den Berg US20130269625 in view of Spooner, further in view of O’Neill, in order to allow the entire fence enclosure to move with animals inside, and without the need of any additional steps, thus improving efficiency (Diggs column 4, lines 37- 42 “This, in effect, creates a moving compound whereby the contained livestock are caused to move forward when fences A and B are moved forward, thus eliminating any need to move the livestock and the fences by separate operations”).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of O’Neill, further in view of Diggs, and further in view of Zhang.
With respect to claim 19,
Van Den Berg US20130269625 in view of Spooner discloses, further in view of O’Neill, and further in view of Diggs discloses:
a plurality of robot machines (Van Den Berg US20130269625 ¶10 “An object of the invention is to provide an assembly for and/or a method of grazing which can be autonomous to a great extent and/or which can be performed autonomously to a great extent.”;  Van Den Berg US20130269625 Fig. 1, 3a, 3b, 3c;  Van Den Berg US20130269625 ¶26 “wherein the holders comprise a number of self-propelled first vehicles”;  Van Den Berg US20130269625 ¶43 “in this example three, self-propelled holders 3a, 3b, 3c”;  Van Den Berg US20130269625 ¶51 “For remote control from the control unit… a transmitter/receiver 33 may be provided for receiving control signals from the control unit 13 for controlling the motor 32 and the drives of the wheels 31a,  31b”)
Van Den Berg US20130269625 in view of Spooner discloses, further in view of O’Neill, and further in view of Diggs fails to explicitly disclose:
wherein the first one of the plurality of robot machines is designated as having a lower move priority compared to the other ones of the plurality of robot machines such that while the other ones of the plurality of robot machines are moving, the first one of the plurality of robot machines is stationary
However, Zhang, from the same field of endeavor, discloses:
wherein the first one of the plurality of robot machines is designated as having a lower move priority compared to the other ones of the plurality of robot machines such that while the other ones of the plurality of robot machines are moving, the first one of the plurality of robot machines is stationary. (Zhang Page 4 “The turning cooperative control method of the multi-agricultural robot according to claim 1, wherein the step S3 includes: numbering as RT for any twoj and RTi wherein the RTi is given priority over the RTi High priority of (2); if the RTi is at this timej is turning, the RTi Is turning if RTj And RTii is less than the preset distance, then RTi is parking and waiting; if RTi and RTj is less than a preset distance and RTi has been stopped and RTj - F ═ 7, then RTj is stopping the current reverse motion and is driving forward at time RTj – F = 8”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement prioritizing one robot over another, wherein the higher priority robot is moving and the lower priority robot is stationary, as taught by Zhang, in the system of Van Den Berg US20130269625 in view of Spooner discloses, further in view of O’Neill, and further in view of Diggs, in order to enable agricultural robots to avoid collision with one another, thus improving safety (Zhang page 8 “Enabling a plurality of agricultural robots to coordinate and avoid collision and deadlock based on priority authority”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Spooner, further in view of Choi, and further in view of Cowen.
	With respect to claim 20,
	Van Den Berg US20130269625 in view of Spooner discloses:
at least a first one of the plurality of robot machines further including a movable ground connection to the earth (Van Den Berg US20130269625 ¶53 “The frame 30 may additionally--or alternatively--be provided with a plate (not further shown) which can be lowered in a sliding manner along a rod which is placed with its lower end against the ground (and which can be put into and out of operation from the frame 30) so as to be supported on the crop, whereafter the position of the plate along the rod is a measure for the height or the condition of the grass (degree to which it is treaded by cattle). The measured values can be transmitted to the control unit 13 via the transmitter 33.”; Van Den Berg US20130269625 ¶52 “For the transmission of measured values to the control unit 13 the transmitter/receiver 33 is used.”)
Van Den Berg US20130269625 in view of Spooner fails to explicitly disclose:	
wherein the first one of the plurality of robot machines achieves the ground connection using spiked wheels
However, Choi, from the same field of endeavor, discloses:
wherein the first one of the plurality of robot machines achieves the ground connection using spiked wheels (Choi ¶9 “when the vehicle meets a snowy road or the road surface… a plurality of spikes made of a shape memory alloy protrude to the surface of the tire when it reaches a certain temperature or more by heating the hot wire.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the spiked wheel ground connection of Choi with the system of Van Den Berg US20130269625 in view of Spooner, in order to “prevent the vehicle from sliding” (Choi ¶9), thus improving traction.
Van Den Berg US20130269625 in view of Spooner, further in view of Choi fails to explicitly disclose:
and a second one of the plurality of robot machines achieves the ground connection using a retractable ground post.
However, Cowie, from the same field of endeavor, discloses:
and a second one of the plurality of robot machines achieves the ground connection using a retractable ground post. (Cowie ¶23 “retractable post”; Cowie ¶1 “a retractable fence system wherein retractable flexible fence panels are stored in and extend from, posts which themselves telescopically retract down into and extend upwardly from tubes mounted in the ground.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the retractable ground post of Cowie in the system of Van Den Berg US20130269625 in view of Spooner, further in view of Cho, in order to provide a fence that can be quickly erected, thus saving time (Cowie ¶3 “Consequently there exists a need to provide a barrier which may be quickly erected around the immediate circumference”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/
Examiner, Art Unit 3667
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of the pending 112(b) rejection, examiner is interpreting the claim 8 limitation to include either a solar panel or a bettery.